DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered and are partially persuasive.
Regarding the objections to the specification and drawings, Applicant’s remarks on page 9 are persuasive and the objections to the specification and drawings are withdrawn. 
Regarding the rejections of claim 1-13 and 18 under 112(b), Applicant’s remarks on page 10 are persuasive and the rejections under 112(b) are withdrawn.
Applicant’s assertion on page 10 that the rejections of claims 1-2, 5, and 7-13 under §102 and claims 3-4, 6, and 14-20 under §103 are incorrect is not persuasive, at least in part, because no arguments regarding the manner in which the specified grounds of rejection may have been incorrect were presented.
Applicant’s arguments on pages 10-11 that the amendments to claims 1 and 14 distinguish over the prior art of record have been fully considered and are not persuasive.
On page 10, Applicant notes that the claims are amended to recite that the sensor package is coupled to the at least one scanner body such that the sensor package is configured to move with the at least one scanner body, and that as previous claimed, an actuator mechanism is configured to provide a mechanical pressure coupling between said at least one ferromagnetic strip and the structure.  Paragraphs [0039]-[0052] of Applicant’s specification were cited as providing support for the claim amendments. 
Applicant contends on page 11 that “[c]onventional non-destructive systems and methods do not have a sensor package, including at least one ferromagnetic strip, coupled to at least one scanner body such that the sensor package is configured to move with the at least one scanner body. Instead, any ferromagnetic strip used with these systems is coupled to the structure, such as by a couplant, bonding, brazing, adhesive taping, or through mechanical means such that the ferromagnetic strip of the sensor package is not moved with the at least one scanner body as set forth in claims 1 and 14. See, e.g., Paragraphs [0039]-[0052].”
The Examiner respectfully disagrees that the amendments to claims 1 and 14 overcomes the previously cited prior art.  At noted in the current grounds of rejection Owens ‘564 discloses “a sensor package (FIG. 4 sensor coil 401, ferromagnetic coil 402, and biasing magnet 800 form a sensing unit; [0034]) coupled to the at least one scanner body such that the sensor package is configured to move with the at least one scanner body (FIGS. 8a and 8c sensor coil 401 mechanically coupled to probe body 500, [0046] and [0052]), the sensor package comprising at least one ferromagnetic strip (FIG. 4 ferromagnetic strip 402, [0034]) and at least one flexible coil (FIG. 4 sensor coil 401, [0034] and [0038]).”
As to Applicant’s arguments on page 11, the Examiner acknowledges that the prior art teaches coupling a ferromagnetic strip used with similar systems to the target structure such as by adhesive bonding or brazing or by mechanical contact coupling.  The Examiner notes however that the prior art also teaches that the ferromagnetic strip may be pressure bonded, with no such adhesive or mechanical coupling (see Borigo (US 2018/0217105 A1) [0007], [0039]).
The Examiner further acknowledges that while teaching a sensor package that includes at least one flexible coil and a ferromagnetic strip wherein at least the flexible coil portion of the sensor package moves with the scanner body, Owens ‘564 does not expressly teach a configuration in which both a sensor coil portion and a ferromagnetic strip portion of sensor package moves with the scanner body.  However, based on a broadest reasonable interpretation of claim 1 in view of the specification, claim 1 does not require that all portions of the sensor package including the at least the ferromagnetic strip portion be a single discrete, mechanically integral sensor package unit, such that the ferromagnetic strip must move with the scanner body.  For example, paragraphs [0039]-[0052] are cited by Applicant as providing support for the amendments to claims 1 and 14 but none of these paragraphs appear to describe the nature of the “sensor package” as being characterized in terms of the sensor coils and/or ferromagnetic strip being coupled in some manner to the scanner body such that the sensor coil and ferromagnetic strip move with the scanner body.  Instead, FIG. 4B and paragraphs [0067] and [0074] appear to indirectly disclose that the ferromagnetic strip may be disposed similarly to the sensor coil in terms of being attached and moving with the scanner body, and FIG. 22, paragraph [0119] more directly discloses that the ferromagnetic strip may be disposed similarly to the sensor coil in terms of being attached and moving with the scanner body, but there is no direct description that would exclude reading the sensor package as including a sensor strip and a ferromagnetic strip in which the sensor strip portion of the sensor package moves with the scanner body but the ferromagnetic strip portion does not.
Moreover, and in the interest of compact prosecution, the Examiner notes that Borigo (US 2018/0217105 A1) teaches a magnetrorestrictive sensing apparatus in which a sensor coil and ferromagnetic strip are physically configured as a substantially coupled sensor unit (FIG. 1B, [0039]), in which the magnetorestrictive sensor may be segmented for improved SNR ([0066]), and discloses pressure coupling as preferred over bonding coupling of the magnetorestrictive material to a target structure ([0067]).  In view of Owens ‘564 teaching of a flexible coil portion of a sensor package configured to move with the scanner body and Borigo’s teaching of a magnetorestrictive sensor body that physically incorporates a flexible coil in close proximity and possibly in contact with a ferromagnetic strip and using pressure coupling for the ferromagnetic strip, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Owens ‘564 sensor package configuration such that the ferromagnetic strip is coupled to the scanner body similarly of the coupling of the sensor coil in a manner such that the ferromagnetic strip is in stationary contact (such as via an insulating layer disclosed by Borigo in Fig. 8) with respect to the movable flexible coil portion of the sensor package and is likewise movable with motion of the scanner body.  The motivation would have been to provide a more compact overall magnetorestrictive sensor apparatus that furthermore provides more flexible scanning coverage of the circumference of a target structure such as for structures in which gaps may otherwise in the magnetostrictive strip due to inability to position a fully formed loop around the structure as suggested by Borigo. 
For the foregoing reasons, the rejections of claims 1 and 14 as anticipated by Owens ‘564 are maintained and additional rejections of claims 1 and 14 under 103 are set forth in the interest of compact prosecution.  

Claim Objections
Amended claims 1 and 14 are objected to as failing to comply with the requirements of 37 CFR 121(c)(2).  Namely, the text added and removed by amendment does not include the required markings (i.e., underline for text added and strikeout or double parenthesis for text removed).  The Examiner has attempted to correctly constitute amended claims 1 and 14 for the purpose of examination such that the objections to claims 1 and 14 are moot.  However, the Examiner requests compliance with the requirements of 37 CFR 121(c)(2) in case additional amendments are made to the claims in the future. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Owens (US 2016/0238564 A1), hereafter Owens ‘564.

As to claim 1, Owens ‘564 teaches “[a] system for non-destructive inspection of a structure (FIG. 11; [0005]; Abstract), comprising: 
at least one scanner body (FIG. 4 probe body 500, [0034]) for supporting a position encoder (FIG. 4 position encoder 801, [0034]) and at least one wheel (FIG. 8a front wheels 803-1 and rear wheels 803-2, paragraph [0046], labelled wheels 503-1 and 503-2), the position encoder configured to provide data on the location of the scanner body ([0034]), wherein the at least one wheel is configured to be disposed on a surface of a structure (FIG. 4, wheels disposed on surface of structure 200; [0050]) and move the at least one scanner body relative to the structure ([0049], [0053], and [0078]); 
a sensor package (FIG. 4 sensor coil 401, ferromagnetic coil 402, and biasing magnet 800 form a sensing unit; [0034]) coupled to the at least one scanner body such that the sensor package is configured to move with the at least one scanner body (FIGS. 8a and 8c sensor coil 401 mechanically coupled to probe body 500, [0046] and [0052]), the sensor package comprising at least one ferromagnetic strip (FIG. 4 ferromagnetic strip 402, [0034]) and at least one flexible coil (FIG. 4 sensor coil 401, [0034] and [0038]) the at least one ferromagnetic strip configured to be disposed adjacent to at least one surface of the structure to be inspected (FIG. 4 ferromagnetic strip 402 coupled to surface of structure 200, [0034]), the at least one flexible sensor coil configured to at least one of transmit and detect a guided wave ([0038]); 
at least one biasing magnet for applying a biasing magnetic field to said at least one ferromagnetic strip (FIG. 4 biasing magnet 800, [0035], [0049]); 
an actuator mechanism (FIG. 8c coil tensioner 804) configured to provide a mechanical pressure coupling between said at least one ferromagnetic strip and the structure ([0051] (coil tensioner provides tension in coil that disposes the coil in conformity with the structure thereby applying pressure to the ferromagnetic strip against the structure)); 
a retention mechanism configured to counteract a force applied by said actuator mechanism ([0050] (magnetic wheels 803 maintain contact with structure in a manner opposing the surface contact tension applied by coil tensioner 804)); and 
a processor (FIG. 11 processor 1101) in signal communication with the sensor package ([0056]), the processor configured to: 
record guided wave signals detected by said at least one flexible sensor coil ([0027], [0057]), 
record scanner body location data provided by said position encoder ([0034]), and 
generate two-dimensional image data of an anomaly in the structure based on the guided wave signals detected by the at least one flexible sensor coil reflections and location data ([0034], [0036], [0057]). 
 
As to claim 2, Owens ‘564 teaches “[t]he system of claim 1, further comprising an electronic pulser system (probe 400) configured to generate a time-varying current in said at least one flexible sensor coil to induce a time-varying magnetization in said at least one ferromagnetic strip in the presence of the biasing magnetic field to generate a guided wave in the structure ([0035]).”

As to claim 5, Owens ‘564 teaches “[t]he system of claim 1, wherein the at least one flexible sensor coil comprises at least one of a flat-flexible cable and a flexible printed circuit board ([0038]).”  

As to claim 7, Owens ‘564 teaches “[t]he system of claim 1, wherein said at least one biasing magnet comprises at least one of a permanent magnet and an electromagnet ([0049] permanent magnets 800 and 802).”  

As to claim 8, Owens ‘564 teaches “[t]he system of claim 1, further comprising a motor (FIG. 10a motorized unit 1002) configured to rotate the at least one wheel in order to move the at least one scanner body across the structure ([0054]-[0055] and [0078].”  

As to claim 9, Owens ‘564 teaches “[t]he system of claim 8, wherein said at least one scanner body comprises a first scanner body (FIG. 10a body of probe 400) and a second scanner body that are connected to each other (FIG. 10a body of motorized unit 1102 connected to body of probe 400), the first scanner body supporting said sensor package (body of probe 400 supporting probe 400) and the second scanner body supporting said motor (body of motorized unit 1102 supporting motorized unit 1102).”  

As to claim 10, Owens ‘564 teaches “[t]he system of claim 1, wherein said retention mechanism includes at least one retention magnet configured to be disposed adjacent to at least one surface of the structure ([0049] (magnetic wheels 803 in contact with structure)).”  

As to claim 11, Owens ‘564 teaches “[t]he system of claim 1, further comprising at least one cable or strap that is configured to wrap at least partially around the structure and is connected to said at least one scanner body (FIG. 10b cable strap 1003 connected to motorized tractor unit 1004).”  

As to claim 12, Owens ‘564 teaches “[t]he system of claim 11, wherein said actuator mechanism (FIG. 8c coil tensioner 804) is configured to apply tension to said at least one cable or strap in order to apply force to said sensor package (opposing pressure resulting from tension applied by coil tensioner 804 sensor coil cable against pipe is necessarily translated to cable strap 1003).”  

As to claim 13, Owens ‘564 teaches “[t]he system of claim 1, wherein said actuator mechanism is configured to be adjacent to said sensor package (FIG. 8c coil tensioner 804 adjacent sensor coil 401) and comprises at least one of a pneumatic expandable bladder, a pneumatic membrane, a pneumatic linear actuator, a camming mechanism, and a screw-drive mechanism ([0051]).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Owens ‘564 in view of Borigo (US 2018/0217105 A1).

As to claim 3, Owens ‘564 teaches “[t]he system of claim 1,” but does not teach “wherein the sensor package includes a nonconductive mid-layer disposed adjacent to said sensor coil and an outer jacket layer disposed adjacent to said mid-layer.”  
Borigo teaches “wherein the sensor package (FIGS. 6A and 8A) includes a nonconductive mid-layer disposed adjacent to said sensor coil (FIGS. 6A and 8A, inner jacket 616-1 adjacent sensor coil 106, [0073] inner jacket 616-1 may comprise silicon rubber) and an outer jacket layer disposed adjacent to said mid-layer (FIG. 8A, outer jacket 616-2 adjacent inner jacket 616-1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Borigo’s sensor package structure in which the sensor package includes a nonconductive mid-layer disposed adjacent to said sensor coil and an outer jacket layer disposed adjacent to said mid-layer to the system disclosed by Owens ‘564.  The motivation would have been to provide a stronger and electro-magnetically insulated tensioning apparatus for the sensor components including the sensor coil and ferromagnetic strip as suggested by Owens ‘564.

As to claim 4, Owens ‘564 teaches “[t]he system of claim 1,” but does not teach “wherein the sensor package includes at least one layer of aluminum foil configured to be disposed between the at least one ferromagnetic strip and the structure.”  
Borigo teaches “wherein the sensor package (FIG. 8C) includes at least one layer of aluminum foil configured to be disposed between the at least one ferromagnetic strip and the structure ([0085]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Borigo’s teaching of including a layer of aluminum between the ferromagnetic strip and the structure disclosed by Owens ‘564.  The motivation would be to improve ultrasonic coupling between the ferromagnetic material and the test object as disclosed by Borigo ([0085]).

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Owens ‘564.

As to claim 14, Owens ‘564 teaches “[a] method for non-destructive inspection of a structure (FIG. 11; [0005]; Abstract), comprising: 
disposing a scanning probe at a first scan location adjacent to the structure (FIGS. 4 and 5 probe 400 adjacent structure 200, [0034]), the scanning probe comprising:  
at least one scanner body (FIG. 4 probe body 500, [0034]) supporting at least one wheel (FIG. 8a front wheels 803-1 and rear wheels 803-2, paragraph [0046], labelled wheels 503-1 and 503-2) and a position encoder (FIG. 4 position encoder 801, [0034]), and 
a sensor package (FIG. 4 sensor coil 401, ferromagnetic coil 402, and biasing magnet 800 form a sensing unit; [0034]) coupled to at least one scanner body such that the sensor package is configured to move with the at least one scanner body (FIGS. 8a and 8c sensor coil 401 mechanically coupled to probe body 500, [0046] and [0052]), the sensor package comprising at least one sensor coil (FIG. 4 sensor coil 401) and a ferromagnetic strip (FIG. 4 ferromagnetic strip 402, [0034]); 
applying a biasing magnetization to the ferromagnetic strip (FIG. 4 biasing magnet 800, [0035], [0049]); 
applying coupling force, by means of the actuator mechanism, to generate mechanical coupling pressure between said ferromagnetic strip and the structure ([0051] (coil tensioner provides tension in coil that disposes the coil in conformity with the structure thereby applying pressure to the ferromagnetic strip against the structure)); 
applying a counteracting force to the at least one scanner body, by means of the retention mechanism, to maintain contact between said at least one scanner body and the structure ([0050] (magnetic wheels 803 maintain contact with structure in a manner opposing the surface contact tension applied by coil tensioner 804)); 
detecting reflected guided wave energy by means of said at least one sensor coil as the scanning probe is moved relative to said structure ([0036] and [0038]); and” 
“moving the scanning probe in a first direction along the surface of the structure to a second scan location ([0053] probe in moved to different scanning locations; Abstract); and 
generating, by a processor (FIG. 11 processor 1101), two-dimensional image data of an anomaly in the structure based on reflected guided wave energy and positional data received from the encoder ([0034], [0036], [0057]).”  
Owens ‘564 does not explicitly teach “disengaging the actuator mechanism to remove the coupling force.”  However, in view of Owens ‘564 teaching of moving the probe to different scanning locations, it would consequently have been obvious to one of ordinary skill before the effective filing date to include “disengaging the actuator mechanism to remove the coupling force” in the scanning method to remove pressure and avoid damaging either the sensor coil or the ferromagnetic strip as the manual or motorized driving means (e.g., motorized unit 1002) moves the probe assembly along the structure circumference to a next scanning location.  

As to claim 15, Owens ‘564 teaches “[t]he method of claim 14, further comprising, prior to detecting reflected guided wave energy, generating a time-varying current in said at least one sensor coil to induce a time-varying magnetization in said ferromagnetic strip in the presence of the biasing magnetization to generate guided waves in the structure that propagate in a second direction that is different from the first direction ([0028], [0035], Abstract).” 

As to claim 16, Owens ‘564 teaches “[t]he method of claim 14, wherein moving the scanning probe includes using a motor (FIG. 10a motorized unit 1002).”  

As to claim 17, Owens ‘564 teaches “[t]he method of claim 14, wherein the generating includes using guided wave velocity and probe position data ([0034], [0036], [0057]).”  

As to claim 18, Owens ‘564 teaches “[t]he method of claim 14, wherein generating two-dimensional image data includes using a synthetic aperture focusing technique ([0088]; claim 29).” 

As to claim 20, Owens ‘564 teaches “[t]he method of claim 14, wherein the retention mechanism includes at least one retention magnet disposed adjacent to at least one surface of the structure ([0050]).”

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owens ‘564 in view of Owens (US 2016/0290965 A1), hereafter Owens ‘965.

As to claim 6, Owens ‘564 teaches “[t]he system of claim 1, wherein said at least one flexible sensor coil is interchangeable to accommodate one or more coil designs that operate in a range of frequencies from 10 kHz to 2 MHz ([0022])” and further teaches apertures and aperture control ([0038], [0040], and [0043]), but does not expressly teach “with a range of apertures between 10 mm and 200 mm.”  
Owens ‘965 teaches a sensor coil “with a range of apertures between 10 mm and 200 mm (claim 8).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Owens ‘965 teaching of a sensor coil a range of apertures between 10 mm and 200 mm either to enhance or replace the predetermined aperture and aperture control disclosed by Owens ‘564.  The motivation would be to increase sensor coil transmission and reception flexibility as suggested by Owens ‘965.

As to claim 19, Owens ‘564 teaches “[t]he method of claim 14,” but does not expressly teach “wherein at least one of an aperture of said sensor coil and a spacing between scan locations is determined based on a diameter, a thickness, and a material of the structure and a number of flexural guided wave modes that exist in the structure within a predetermined range of frequencies.”  
Owens ‘965 teaches “wherein at least one of an aperture of said sensor coil and a spacing between scan locations ([0087] (spacing of scan locations correspond to aperture size))  is determined based on a diameter, a thickness ([0083] (flexural modes correspond to pipe wall thickness), and a material of the structure and a number of flexural guided wave modes that exist in the structure within a predetermined range of frequencies (claim 9).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Owens ‘965 teaching of using target structure dimensions and properties including “a diameter, a thickness, and a material of the structure and a number of flexural guided wave modes that exist in the structure within a predetermined range of frequencies” to determine an aperture and a spacing between scan locations to the scanning method disclosed by Owens ‘564.  The motivation would be to optimize measurement accuracy and efficiency by tuning the aperture and scan spacing based on dimensional and material properties that affects that transmission and reception of ultrasonic waves.


Claims 1 and 14 can be rejected as follows:

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Owens ‘564 in view of Borigo (US 2018/0217105 A1).
 As to claim 1, Owens ‘564 teaches “[a] system for non-destructive inspection of a structure (FIG. 11; [0005]; Abstract), comprising: 
at least one scanner body (FIG. 4 probe body 500, [0034]) for supporting a position encoder (FIG. 4 position encoder 801, [0034]) and at least one wheel (FIG. 8a front wheels 803-1 and rear wheels 803-2, paragraph [0046], labelled wheels 503-1 and 503-2), the position encoder configured to provide data on the location of the scanner body ([0034]), wherein the at least one wheel is configured to be disposed on a surface of a structure (FIG. 4, wheels disposed on surface of structure 200; [0050]) and move the at least one scanner body relative to the structure ([0049], [0053], and [0078]); 
a sensor package (FIG. 4 sensor coil 401, ferromagnetic coil 402, and biasing magnet 800 form a sensing unit; [0034]) coupled to the at least one scanner body such that the sensor package is configured to move with the at least one scanner body (FIGS. 8a and 8c sensor coil 401 mechanically coupled to probe body 500, [0046] and [0052]), the sensor package comprising at least one ferromagnetic strip (FIG. 4 ferromagnetic strip 402, [0034]) and at least one flexible coil (FIG. 4 sensor coil 401, [0034] and [0038]) the at least one ferromagnetic strip configured to be disposed adjacent to at least one surface of the structure to be inspected (FIG. 4 ferromagnetic strip 402 coupled to surface of structure 200, [0034]), the at least one flexible sensor coil configured to at least one of transmit and detect a guided wave ([0038]); 
at least one biasing magnet for applying a biasing magnetic field to said at least one ferromagnetic strip (FIG. 4 biasing magnet 800, [0035], [0049]); 
an actuator mechanism (FIG. 8c coil tensioner 804) configured to provide a mechanical pressure coupling between said at least one ferromagnetic strip and the structure ([0051] (coil tensioner provides tension in coil that disposes the coil in conformity with the structure thereby applying pressure to the ferromagnetic strip against the structure)); 
a retention mechanism configured to counteract a force applied by said actuator mechanism ([0050] (magnetic wheels 803 maintain contact with structure in a manner opposing the surface contact tension applied by coil tensioner 804)); and 
a processor (FIG. 11 processor 1101) in signal communication with the sensor package ([0056]), the processor configured to: 
record guided wave signals detected by said at least one flexible sensor coil ([0027], [0057]), 
record scanner body location data provided by said position encoder ([0034]), and 
generate two-dimensional image data of an anomaly in the structure based on the guided wave signals detected by the at least one flexible sensor coil reflections and location data ([0034], [0036], [0057]). 
While teaching a sensor package that includes at least one flexible coil and a ferromagnetic strip wherein at least the flexible coil portion of the sensor package moves with the scanner body, Owens ‘564 does not expressly teach a configuration in which both a sensor coil portion and a ferromagnetic strip portion of sensor package moves with the scanner body.  However, based on a broadest reasonable interpretation of claim 1 in view of the specification, claim 1 does not require that all portions or at least the ferromagnetic strip portion of the sensor package be a single discrete, mechanically integral sensor package unit, such that the ferromagnetic strip moves with the scanner body.  For example, paragraphs [0039]-[0052] are cited by Applicant as providing support for the amendments to claims 1 and 14 but none of these paragraphs appear to describe the nature of the “sensor package” as being characterized in terms of the sensor coils and/or ferromagnetic strip being coupled in some manner to the scanner body such that the sensor coil and ferromagnetic strip move with the scanner body.  Instead, FIG. 4B and paragraphs [0067] and [0074] appear to indirectly disclose that the ferromagnetic strip may be disposed similarly to the sensor coil in terms of being attached and moving with the scanner body, and FIG. 22, paragraph [0119] more directly discloses that the ferromagnetic strip may be disposed similarly to the sensor coil in terms of being attached and moving with the scanner body, but there is no direct description that would exclude reading the sensor package as including a sensor strip and a ferromagnetic strip in which the sensor strip portion of the sensor package moves with the scanner body but the ferromagnetic strip portion does not.
In the interest of compact prosecution, assuming that amended claim 1 is interpreted as requiring that all portions or at least the ferromagnetic strip portion of the sensor package be integrated into a structurally integral sensor package unit, such that the ferromagnetic strip moves with the scanner body, Borigo teaches a magnetrorestrictive sensing apparatus in which a sensor coil and ferromagnetic strip are physically configured as a substantially coupled sensor unit (FIG. 1B, [0039]), in which the magnetorestrictive sensor may be segmented for improved SNR ([0066]), and discloses pressure coupling as preferred over bonding coupling of the magnetorestrictive material to a target structure ([0067]).  In view of Owens ‘564 teaching of a flexible coil portion of a sensor package configured to move with the scanner body and Borigo’s teaching of a magnetorestrictive sensor body that physically incorporates a flexible coil in close proximity and possibly in contact with a ferromagnetic strip and using pressure coupling for the ferromagnetic strip, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Owens ‘564 sensor package configuration such that the ferromagnetic strip is coupled to the scanner body similarly of the coupling of the sensor coil in a manner such that the ferromagnetic strip is in stationary contact (such as via an insulating layer disclosed by Borigo in Fig. 8) with respect to the movable flexible coil portion of the sensor package and is likewise movable with motion of the scanner body.  The motivation would have been to provide a more compact overall magnetorestrictive sensor apparatus that furthermore provides more flexible scanning coverage of the circumference of a target structure such as for structures in which gaps may otherwise in the magnetostrictive strip due to inability to position a fully formed loop around the structure as suggested by Borigo.

As to claim 14, Owens ‘564 teaches “[a] method for non-destructive inspection of a structure (FIG. 11; [0005]; Abstract), comprising: 
disposing a scanning probe at a first scan location adjacent to the structure (FIGS. 4 and 5 probe 400 adjacent structure 200, [0034]), the scanning probe comprising:  
at least one scanner body (FIG. 4 probe body 500, [0034]) supporting at least one wheel (FIG. 8a front wheels 803-1 and rear wheels 803-2, paragraph [0046], labelled wheels 503-1 and 503-2) and a position encoder (FIG. 4 position encoder 801, [0034]), and 
a sensor package (FIG. 4 sensor coil 401, ferromagnetic coil 402, and biasing magnet 800 form a sensing unit; [0034]) coupled to at least one scanner body such that the sensor package is configured to move with the at least one scanner body (FIGS. 8a and 8c sensor coil 401 mechanically coupled to probe body 500, [0046] and [0052]), the sensor package comprising at least one sensor coil (FIG. 4 sensor coil 401) and a ferromagnetic strip (FIG. 4 ferromagnetic strip 402, [0034]); 
applying a biasing magnetization to the ferromagnetic strip (FIG. 4 biasing magnet 800, [0035], [0049]); 
applying coupling force, by means of the actuator mechanism, to generate mechanical coupling pressure between said ferromagnetic strip and the structure ([0051] (coil tensioner provides tension in coil that disposes the coil in conformity with the structure thereby applying pressure to the ferromagnetic strip against the structure)); 
applying a counteracting force to the at least one scanner body, by means of the retention mechanism, to maintain contact between said at least one scanner body and the structure ([0050] (magnetic wheels 803 maintain contact with structure in a manner opposing the surface contact tension applied by coil tensioner 804)); 
detecting reflected guided wave energy by means of said at least one sensor coil as the scanning probe is moved relative to said structure ([0036] and [0038]); and” 
“moving the scanning probe in a first direction along the surface of the structure to a second scan location ([0053] probe in moved to different scanning locations; Abstract); and 
generating, by a processor (FIG. 11 processor 1101), two-dimensional image data of an anomaly in the structure based on reflected guided wave energy and positional data received from the encoder ([0034], [0036], [0057]).”  
Owens ‘564 does not explicitly teach “disengaging the actuator mechanism to remove the coupling force.”  However, in view of Owens ‘564 teaching of moving the probe to different scanning locations, it would consequently have been obvious to one of ordinary skill before the effective filing date to include “disengaging the actuator mechanism to remove the coupling force” in the scanning method to remove pressure and avoid damaging either the sensor coil or the ferromagnetic strip as the manual or motorized driving means (e.g., motorized unit 1002) moves the probe assembly along the structure circumference to a next scanning location.  
While teaching a sensor package that includes at least one flexible coil and a ferromagnetic strip wherein at least the flexible coil portion of the sensor package moves with the scanner body, Owens ‘564 does not expressly teach a configuration in which both a sensor coil portion and a ferromagnetic strip portion of sensor package moves with the scanner body.  However, based on a broadest reasonable interpretation of claim 14 in view of the specification, claim 14 does not require that all portions or at least the ferromagnetic strip portion of the sensor package be a single discrete, mechanically integral sensor package unit, such that the ferromagnetic strip moves with the scanner body.  For example, paragraphs [0039]-[0052] are cited by Applicant as providing support for the amendments to claims 1 and 14 but none of these paragraphs appear to describe the nature of the “sensor package” as being characterized in terms of the sensor coils and/or ferromagnetic strip being coupled in some manner to the scanner body such that the sensor coil and ferromagnetic strip move with the scanner body.  Instead, FIG. 4B and paragraphs [0067] and [0074] appear to indirectly disclose that the ferromagnetic strip may be disposed similarly to the sensor coil in terms of being attached and moving with the scanner body, and FIG. 22, paragraph [0119] more directly discloses that the ferromagnetic strip may be disposed similarly to the sensor coil in terms of being attached and moving with the scanner body, but there is no direct description that would exclude reading the sensor package as including a sensor strip and a ferromagnetic strip in which the sensor strip portion of the sensor package moves with the scanner body but the ferromagnetic strip portion does not.
In the interest of compact prosecution, assuming that amended claim 14 is interpreted as requiring that all portions or at least the ferromagnetic strip portion of the sensor package be integrated into a structurally integral sensor package unit, such that the ferromagnetic strip moves with the scanner body, Borigo teaches a magnetrorestrictive sensing apparatus in which a sensor coil and ferromagnetic strip are physically configured as a substantially coupled sensor unit (FIG. 1B, [0039]), in which the magnetorestrictive sensor may be segmented for improved SNR ([0066]), and discloses pressure coupling as preferred over bonding coupling of the magnetorestrictive material to a target structure ([0067]).  In view of Owens ‘564 teaching of a flexible coil portion of a sensor package configured to move with the scanner body and Borigo’s teaching of a magnetorestrictive sensor body that physically incorporates a flexible coil in close proximity and possibly in contact with a ferromagnetic strip and using pressure coupling for the ferromagnetic strip, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Owens ‘564 sensor package configuration such that the ferromagnetic strip is coupled to the scanner body similarly of the coupling of the sensor coil in a manner such that the ferromagnetic strip is in stationary contact (such as via an insulating layer disclosed by Borigo in Fig. 8) with respect to the movable flexible coil portion of the sensor package and is likewise movable with motion of the scanner body.  The motivation would have been to provide a more compact overall magnetorestrictive sensor apparatus that furthermore provides more flexible scanning coverage of the circumference of a target structure such as for structures in which gaps may otherwise in the magnetostrictive strip due to inability to position a fully formed loop around the structure as suggested by Borigo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863